Title: From Thomas Jefferson to Albert Gallatin, 24 December 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr. Gallatin
                            
                            Dec. 24. 07.
                        
                        I think there should certainly be an enquiry into the conduct of Taylor of Ocracock, the charges being
                            specified, of the most serious nature & offencé to be proved.
                        We might take a conveyance of the lands at Tarpaulin cove of an estate to continue so long as a light house
                            should be kept up on it & used as a light house. it would not be a fee-simple, but what the lawyers call a base fee. but
                            it would be a bad example, and we should have all proprietors hereafter insisting on the same thing. it is better they
                            should trust to the liberality of the US. in giving them a pre-emption if the light house be discontinued. it will be
                            better to add to the absolute conveyance such restrictions of right as we consent to, to wit, that there shall be no
                            tavern &c than attempt to enumerate the rights we may exercise, e.g. that we may keep cows, cultivate &c
                        I approve entirely the idea of conveying to the city of N. Orleans the rights of the US. in the Batture
                            lately claimed by that city, and to all other Riparian possessors on the Misipi all alluvions, & all atterrisements or
                            shoals left uncovered at low water, saving to navigators the right of landing unloading &c. but providing that the
                            claim to the batture given to the city should be decided by Special commissioners, to whom the evidence & arguments in
                            writing shall be sent, without any necessity of their going there.
                        Should not a bill be immediately proposed for amending the embargo law? in the meantime the revenue cutters
                            & armed vessels must use force.
                        Cockle’s bonds are certainly good set-offs against his Louisiana bills, & ought so to be used to save his
                            sureties.
                        I am glad to find we have 4,000,000. as. West of Chafalaya. how much better to have every 160. as. settled by
                            an able-bodied militia man, than by purchasers with their hordes of negroes, to add weakness instead of strength. Affecte. salutns
                        
                    